Citation Nr: 0120851	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  97-09 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD) prior to 
April 13, 1998.

2.  Entitlement to an increased initial rating for PTSD, 
currently evaluated as 50 percent disabling from April 13, 
1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the pendency of the appeal, a 
February 1997 rating decision granted service connection for 
PTSD, and assigned a 30 percent rating, effective from August 
23, 1996.  The veteran expressed disagreement with the rating 
assigned.  The Board denied an increased rating in an August 
1998 decision.  In October 1999, the RO increased the rating 
for PTSD to 50 percent from April 13, 1998.  Pursuant to a 
Joint Motion to Remand, the United States Court of Appeals 
for Veterans Claims (Court) issued its Order, dated in June 
2000, vacating that portion of the Board's August 1999 
decision which denied an increased rating for PTSD, and 
remanded the case to the Board for another decision as to 
that issue.

In a September 1999 rating decision, the RO denied service 
connection for alcohol dependence as secondary to service-
connected PTSD on the grounds that the claim was not well-
grounded.  The Board notes that recent legislation has 
eliminated the concept of a well-grounded claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  As such, this claim is referred back 
to the RO for appropriate action consistent with the new law.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The rating criteria in effect prior to November 7, 1996 
is most favorable to the veteran.

3.  From August 23, 1996, the veteran's PTSD has rendered him 
unable to obtain or maintain substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
from August 23, 1996, have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  In 
this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been provided a statement of the 
case and a supplemental statement of the case informing him 
of the medical evidence necessary for an increased rating for 
his service-connected psychiatric disorder.  VA outpatient 
treatment records have been obtained, and a VA medical 
examination has been conducted.  In addition, the veteran has 
not identified any additional records that have not been 
obtained and which would be pertinent to the present claim.  

In light of the above, a remand for obtaining additional 
medical records is not necessary.  Because the Board finds 
that no additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would not be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet.App. 384, 392-394 (1993).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

VA treatment records reveal that the veteran was admitted to 
a chemical dependency treatment program on August 14, 1996 
when his functional and mental deficits were described as 
depression and PTSD.  On evaluation the next day, he reported 
having had past thoughts of suicide although he denied such 
recently.  He had never had a suicide attempt.  Mental status 
examination showed the veteran to be alert and oriented times 
three.  His affect was normal.  He was cooperative and 
pleasant.  His short and long term memory were intact and 
there was no evidence of hallucinations or delusions.  The 
diagnoses included alcohol dependence and PTSD.  A global 
assessment of functioning (GAF) score of 50/40 was noted.  
Additional records demonstrate that the veteran participated 
in a PTSD support group.  A record dated August 22, 1996, 
notes an assessment of severe, chronic PTSD.  

A report of an individual PTSD evaluation, dated August 23, 
1996, demonstrates that the veteran had daily, multiple 
intrusive recollections of combat events.  He felt sad and 
angry. He had bad dreams and nightmares.  He experienced 
flashbacks that could be set off by the sound of helicopters.  
He tried to avoid thinking about the war and tried to avoid 
activities that reminded him of the war.  He had trouble 
sleeping and irritability.  He had trouble with 
concentration.  He was hypervigilant and startled easily.  He 
had difficulty with feelings of depression and was taking 
medications for depression.  The assessment was that he 
appeared to continue to suffer from PTSD secondary to combat 
experiences in the Vietnam War.  It was noted that, in 
addition, he had difficulty with depression and alcohol.  The 
examiner opined that it was likely that these problems were 
secondary to the PTSD.

A November 1996 psychological evaluation report demonstrates 
that the veteran experienced nightmares and intrusive 
thoughts of Vietnam experiences many times a week and became 
upset when exposed to anything that reminded him of his 
Vietnam experience.  He stated that he had a markedly 
diminished interest in the things he used to like to do such 
as playing pool, hunting, and fishing.  He stated that he 
used to have a lot of friends and currently had no friends.  
He reported many sleeping problems, frequent outbursts of 
anger, and hypervigilance.  He felt that these symptoms had 
some impact on his social functioning although it was not 
known whether they had any effect on his occupational 
functioning.  It was noted that the veteran had worked in a 
profession before he had a back operation, and he reported 
that he still wished to return to work.  Test results 
supported the diagnosis of PTSD.

On VA psychiatric examination in December 1996, the veteran 
reported experiencing the following symptomatology: 
difficulty sleeping; nightmares with sweats 1-2 times a week; 
intrusive memories daily which interfered with concentration; 
some avoidance symptoms; irritability; startle response; and 
hypervigilance.  He indicated that he had become increasingly 
detached from his friends and now had few if any.  On mental 
status examination, the veteran's affect was appropriate 
though there was slight underlying depression.  His speech 
was normal in mechanics and content except for some blocking 
and hesitation in answering questions.  Associations were at 
times a bit tangential, but he could be brought back to the 
subject after awhile.  He admitted to depressed thoughts with 
some suicidal planning but was not currently suicidal.  The 
diagnoses included PTSD.  The examiner indicated that the 
veteran's psychosocial stressors were felt to be severe 
involving unemployment, living in a veterans home and general 
social isolation and instability.  The GAF score was 
estimated at about 65.

At a personal hearing in May 1997, the veteran testified that 
he experienced flashbacks to Vietnam.  He stated that he 
thought about Vietnam everyday and had intrusive thoughts 
about the war.  He testified that he was anxious and nervous 
a lot and that he experienced depression and was taking 
Prozac.  He further testified that he had difficulty 
interacting with people and had last worked in June 1995.  
The veteran's mother testified that he was depressed, 
paranoid, and got angry quickly.  She also testified that she 
could hear him at night hollering in his sleep.  She stated 
that a few years earlier, the veteran had been angry at her 
and threatened her with a knife.  See May 1997 hearing 
transcript. 

Of record is a Physician's Certification of Borrower's Total 
and Permanent Disability, dated in August 1997, reflecting 
that the veteran became unable to work on August 28, 1996, 
due to PTSD, lower spinal fusion with arthritis, 
hypertension, and hiatal hernia.  

A VA discharge summary dated from December 1998 to January 
1999 reveals that the veteran was admitted for management and 
coping skills training with regard to Axis I disorders of 
alcohol dependence and PTSD.  The veteran reported chronic 
difficulties with intrusive memories about Vietnam, death of 
a close comrade, survival guilt, shame over being afraid and 
partaking in a retreat while his position was being overrun.  
During the hospitalization, he participated in Lifeskills 
Track of the PTSD program and seemed to progress in terms of 
attitude and coping skills regarding future sobriety and 
emotional control.  The document reflects that his GAF score 
on admission was 45 and 55 on discharge.  

On VA psychiatric examination in June 1999, the veteran 
reported that he was not sleeping well, getting to bed around 
11 PM and waking up around 3 or 4 AM, smoking some cigarettes 
and then going back to bed until 8 or 9 AM.  He said that 
some days he did not leave his apartment.  He had suicidal 
thoughts and tearfulness.  He had intrusive memories all the 
time with some flashbacks.  These interfered with his 
concentration and he said he was really not able to do very 
much.  He tried to read and things like that, but was unable 
to sustain his attention.  He was not dating and had not 
married.  He had a problem with his temper, though he was not 
currently violent to people or objects.  He had difficulty 
being around Vietnamese people.  He had a great deal of guilt 
for surviving, and for things which he personally did or did 
not do in Vietnam.  He had some interest in the war and did 
not totally avoid things which reminded him of it.  He had an 
anniversary reaction.  He had severe difficulty planning for 
the future or being close to anyone.  He went around armed.  
He had a startle response and was hypervigilant.  It was 
noted that he attended sweat lodges at the local VA medical 
center.  

Mental status examination revealed that the veteran was 
casually dressed and fairly neat in appearance.  He was also 
pleasant, oriented, alert and cooperative.  His affect was 
slightly constricted but not inappropriate.  Speech was 
normal in mechanics and content, and associations were 
coherent and relevant.  Intellectual functioning was grossly 
intact.  He denied nightmares or sleepwalking, probably due 
to Trazodone.  There was no evidence of psychosis.  He stated 
that he was remaining chemical-free.  He had been depressed, 
with suicidal thoughts and tearfulness, but no attempts.  The 
pertinent diagnosis was PTSD.  His GAF score was 45.  The 
examiner commented that the psychosocial stressors were felt 
to be moderate.  

A VA discharge summary dated from April to June 2000 reveals 
that the veteran participated in an 8-week PTSD treatment 
program.  The document shows that on admission his chief 
complaint was inadequate level of coping and illness 
management skills related to PTSD symptoms.  He continued to 
experience chronic problems controlling his emotions, anger 
in particular.  He tended to isolate himself.  He was 
hypervigilant and depressed.  He had daily intrusive memories 
related to combat and the loss of comrades.  He felt survivor 
guilt and held himself responsible for the death of a close 
friend in Vietnam.  On mental status examination, his mood 
was 3-4 out of 10.  He appeared euthymic.  Speech had normal 
rate, rhythm and tone.  There was some swearing mixed in.  He 
denied any difficulty with his appetite.  He did have some 
difficulty falling asleep when he did not take Trazodone and 
he had early morning awakening.  His motivation was down and 
his mother had to prompt him for his daily living activities.  
He was 3+ irritable and he had lost a little weight in an 
effort to do so.  He had occasional thoughts about hurting 
himself, but more frequently he was angry at the neighbor 
across the street.  He had episodes of flashbacks daily and 
thought about Vietnam frequently throughout the day for a 
total of an hour.  Loud noises scared him.  When he was drunk 
he had had physical confrontations with his mother, his bus 
drivers and bankers.  He denied obsessions or compulsions.  
He also denied psychotic symptoms other than occasionally 
hearing a voice calling his name.  

During the hospitalization, the veteran was active and highly 
motivated in his therapy.  It was recommended that he receive 
ongoing individual counseling for PTSD as well as attendance 
at a supportive group therapy for PTSD.  Also recommended was 
regular attendance at AA meetings to maintain his sobriety.  
At discharge, it was noted that the veteran could return to 
his previous level of activity.  The pertinent diagnosis on 
discharge was prolonged PTSD.  The document reflects that his 
GAF score on admission was 45 and 50 on discharge.  

A VA progress note dated June 22, 2000 indicates that the 
veteran had been discharged from occupational therapy after 
attending 30 of 30 possible sessions during the program.  It 
was noted that he was neatly and appropriately groomed and 
dressed.  He was alert and oriented times three.  Speech was 
clear, goal directed and appropriate.  He was able to 
initiate and carry out projects.  It was noted that he showed 
good organization, planning, sequencing, problem solving and 
creativity skills.  He fully participated in self exploration 
and stress reduction exercises.  He seemed to be in somewhat 
of a leadership role with the group, planning tasks and often 
speaking for the group.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

During the pendency of this appeal VA issued revised 
regulations amending the section of the Rating Schedule 
dealing with mental disorders.  See 61 Fed.Reg. 52695-52702 
(1996) (codified at 38 C.F.R. § 4.130).  These revisions were 
effective November 7, 1996.  The Court has held that where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  The Board finds that the applicable regulations in 
effect prior to November 7, 1996 are most favorable to the 
appellant.

Under the pertinent criteria in effect prior to November 7, 
1996 for rating PTSD, a 30 percent rating was assigned for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when 
the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating was assigned for considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was assigned when the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assigned when there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; or when the veteran was demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in the former 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed. 
Reg. 4753 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).

Considering all the evidence of record, and resolving all 
doubt in favor of the veteran, the Board finds that the 
veteran's PTSD is productive of totally disabling 
symptomatology.  A longitudinal review of the evidence 
clearly shows that the veteran has experienced significant 
PTSD symptomatology throughout the rating period on appeal.  
In this respect, the Board notes that the condition was 
described as severe on a record dated in August 1996.  A 
report of an individual PTSD evaluation that month indicated 
that the veteran had daily, multiple intrusive recollections, 
nightmares, flashbacks, avoidance of Vietnam-related stimuli, 
trouble sleeping and irritability.  He also had trouble 
concentrating, hypervigilance, startle reactions and required 
medication for depression.  The examiner opined that the 
veteran's problems with depression and alcohol were likely 
secondary to his PTSD.  In August 1997, a private physician 
certified that the veteran became unable to work on August 
28, 1996, due to PTSD, a low back disability, hypertension, 
and hiatal hernia.  The record shows that the veteran has 
been unemployed since that time.  VA discharge summaries 
reflect that he was hospitalized from December 1998 to 
January 1999 and again from April to June 2000 for treatment 
programs related to PTSD.  

Based on this evidence, the Board finds that although the 
record shows that in addition to his psychiatric disability, 
the veteran has physical maladies, the overall record is 
consistent in showing that the veteran is unemployable due to 
psychiatric disability alone.  Accordingly, at least one of 
the criteria for a 100 percent rating is independently met in 
the veteran's case.  Johnson v. Brown, 7 Vet.App. 95, 97 
(1994).  As such, the Board concludes that the record 
supports a grant of entitlement to a 100 percent evaluation 
for PTSD from August 23, 1996, the date of claim, under the 
criteria for rating psychiatric disorders effective prior to 
November 7, 1996.  In view of the above grant of total 
benefits for PTSD under the old criteria, the Board need not 
examine the propriety of evaluating the veteran's PTSD under 
the criteria for rating mental disorders which became 
effective November 7, 1996.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§  4.7, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).  


ORDER

An initial 100 percent evaluation for PTSD from August 23, 
1996, is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

